Exhibit 10.38

Rigel Pharmaceuticals, Inc.

Inducement Plan

Adopted by the Compensation Committee: October 10, 2016

Amended by the Compensation Committee: January 3, 2017

 

1. General.

(a) Eligible Stock Award Recipients. The only persons eligible to receive grants
of Stock Awards under this Plan are individuals who satisfy the standards for
inducement grants under NASDAQ Marketplace Rule 5635(c)(4) and the related
guidance under NASDAQ IM 5635-1. A person who previously served as an Employee
or Director will not be eligible to receive Stock Awards under the Plan, other
than following a bona fide period of non-employment. Persons eligible to receive
grants of Stock Awards under this Plan are referred to in this Plan as “Eligible
Employees”. These Stock Awards must be approved by either a majority of the
Company's “Independent Directors” (as such term is defined in NASDAQ Listing
Rule 5605(a)(2)) or the Company’s compensation committee, provided such
committee is comprised solely of Independent Directors (the “Independent
Compensation Committee”) in order to comply with the exemption from the
stockholder approval requirement for “inducement grants” provided under Rule
5635(c)(4) of the NASDAQ Listing Rules. NASDAQ Marketplace Rule 5635(c)(4) and
the related guidance under NASDAQ IM 5635-1 are referred to in this Plan as the
“Inducement Award Rules”.

(b) Available Awards. The Plan provides for the grant of Options and Restricted
Stock Unit Awards. All Options will be Nonstatutory Stock Options. Awards
intended to qualify as stockholder-approved performance based compensation for
purposes of Section 162(m) of the Code may not be granted under this Plan.

(c) Purpose. This Plan, through the granting of Stock Awards, is intended to
provide (i) an inducement material for certain individuals to enter into
employment with the Company within the meaning of Rule 5635(c)(4) of the NASDAQ
Listing Rules, (ii) incentives for such persons to exert maximum efforts for the
success of the Company and any Affiliate and (iii) a means by which Eligible
Employees may be given an opportunity to benefit from increases in value of the
Common Stock through the granting of Stock Awards.

2. Administration.

(a) Administration by Board. The Board will administer the Plan, provided,
however, that Stock Awards may only be granted by either (i) a majority of the
Company's Independent Directors or (ii) the Independent Compensation Committee.
Subject to those constraints and the other constraints of the Inducement Award
Rules, the Board may delegate some of its powers of administration of the Plan
to a Committee, as provided in Section 2(c). 

(b) Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan and the Inducement Award
Rules:

(i) To determine: (A) who will be granted Stock Awards; (B) when and how each
Stock Award will be granted; (C) what type of Stock Award will be granted;
(D) the provisions of each Stock Award (which need not be identical), including
when a person will be permitted to exercise or otherwise receive cash or Common
Stock under the Stock Award; (E) the number of shares of Common Stock subject
to, or the cash value of, a Stock Award; and (F) the Fair Market Value
applicable to a Stock Award; provided, however, that Stock Awards may only be
granted by either (i) a majority of the Company's Independent Directors or (ii)
the Independent Compensation Committee.

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for administration of the
Plan and Stock Awards. The Board, in the exercise of these powers, may correct
any defect, omission or inconsistency in the Plan or in any Stock Award
Agreement, in a manner and to the extent it will deem necessary or expedient to
make the Plan or Stock Award fully effective.

(iii) To settle all controversies regarding the Plan and Stock Awards granted
under it.



1

--------------------------------------------------------------------------------

 



(iv) To accelerate, in whole or in part, the time at which a Stock Award may be
exercised or vest (or at which cash or shares of Common Stock may be issued).

(v) To suspend or terminate the Plan at any time. Except as otherwise provided
in the Plan or a Stock Award Agreement, suspension or termination of the Plan
will not materially impair a Participant’s rights under his or her
then-outstanding Stock Award without his or her written consent except as
provided in subsection (viii) below.

(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, adopting amendments relating to nonqualified
deferred compensation under Section 409A of the Code and/or making the Plan or
Stock Awards granted under the Plan exempt from or compliant with the
requirements for nonqualified deferred compensation under Section 409A of the
Code, subject to the limitations, if any, of applicable law. If required by
applicable law or listing requirements, and except as provided in Section 9(a)
relating to Capitalization Adjustments, the Company will seek stockholder
approval of any amendment of the Plan that (A) materially increases the number
of shares of Common Stock available for issuance under the Plan, (B) materially
expands the class of individuals eligible to receive Stock Awards under the
Plan, (C) materially increases the benefits accruing to Participants under the
Plan, (D) materially reduces the price at which shares of Common Stock may be
issued or purchased under the Plan, (E) materially extends the term of the Plan,
or (F) materially expands the types of Stock Awards available for issuance under
the Plan. Except as otherwise provided in the Plan (including subsection (viii)
below) or a Stock Award Agreement, no amendment of the Plan will materially
impair a Participant’s rights under an outstanding Stock Award without the
Participant’s written consent.

(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of Rule 16b-3 of Exchange Act or any successor rule.

(viii) To approve forms of Stock Award Agreements for use under the Plan and to
amend the terms of any one or more outstanding Stock Awards, including, but not
limited to, amendments to provide terms more favorable to the Participant than
previously provided in the Stock Award Agreement, subject to any specified
limits in the Plan that are not subject to Board discretion. A Participant’s
rights under any Stock Award will not be impaired by any such amendment unless
the Company requests the consent of the affected Participant, and the
Participant consents in writing. However, a Participant’s rights will not be
deemed to have been impaired by any such amendment if the Board, in its sole
discretion, determines that the amendment, taken as a whole, does not materially
impair the Participant’s rights. In addition, subject to the limitations of
applicable law, if any, the Board may amend the terms of any one or more Stock
Awards without the affected Participant’s consent (A) to clarify the manner of
exemption from, or to bring the Stock Award into compliance with, Section 409A
of the Code, or (B) to comply with other applicable laws or listing
requirements.

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan and/or Stock Award
Agreements.

(x) To adopt such procedures and sub-plans as are necessary or appropriate (A)
to permit participation in the Plan by individuals who are foreign nationals or
employed outside the United States or (B) allow Stock Awards to qualify for
special tax treatment in a foreign jurisdiction; provided that Board approval
will not be necessary for immaterial modifications to the Plan or any Stock
Award Agreement that are required for compliance with the laws of the relevant
foreign jurisdiction.

(c) Delegation to Committee. 

(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee). Any delegation of administrative powers will be
reflected in resolutions, not inconsistent with the provisions of the Plan,
adopted from time to time by the Board or Committee (as applicable). The
Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to the subcommittee. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.



2

--------------------------------------------------------------------------------

 



(ii) Rule 16b-3 Compliance. The Committee may consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3 of the Exchange Act.

(d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

(e) Cancellation and Re-Grant of Stock Awards.  Neither the Board nor any
Committee will have the authority to: (i) reduce the exercise, purchase or
strike price of any outstanding Option, or (ii) cancel any outstanding Option
that has an exercise price or strike price greater than the current Fair Market
Value of the Common Stock in exchange for cash or other Stock Awards under the
Plan, unless the stockholders of the Company have approved such an action within
twelve (12) months prior to such an event.

3. Shares Subject to the Plan.

(a) Share Reserve.  

(i) Subject to Section 9(a) relating to Capitalization Adjustments, the
aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards will not exceed 904,000 shares (the “Share Reserve”).    

(ii) Shares may be issued under the terms of this Plan in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c), NYSE Listed
Company Manual Section 303A.08, AMEX Company Guide Section 711 or other
applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.

(b) Reversion of Shares to the Share Reserve.  If a Stock Award or any portion
of a Stock Award (i) expires or otherwise terminates without all of the shares
covered by the Stock Award having been issued or (ii) is settled in cash (i.e.,
the Participant receives cash rather than stock), such expiration, termination
or settlement will nevertheless reduce (or otherwise offset) the number of
shares of Common Stock that are available for issuance under the Plan. If any
shares of Common Stock issued under a Stock Award are forfeited back to or
repurchased by the Company because of the failure to meet a contingency or
condition required to vest such shares in the Participant, then the shares that
are forfeited or repurchased will not revert to and again become available for
issuance under the Plan. Any shares reacquired by the Company in satisfaction of
tax withholding obligations on a Stock Award or as consideration for the
exercise or purchase price of a Stock Award will not again become available for
issuance under the Plan.

(c) Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

4. Eligibility.

(a) Eligibility for Specific Stock Awards. Stock Awards may only be granted to
persons who are Eligible Employees described in Section 1(a) of the Plan, where
the Stock Award is an inducement material to the individual’s entering into
employment with the Company or an Affiliate within the meaning of Rule
5635(c)(4) of the NASDAQ Listing Rules, provided however, that Stock Awards may
not be granted to Eligible Employees who are providing Continuous Service only
to any “parent” of the Company, as such term is defined in Rule 405 of the
Securities Act, unless (i) the stock underlying such Stock Awards is treated as
“service recipient stock” under Section 409A of the Code (for example, because
the Stock Awards are granted pursuant to a corporate transaction such as a spin
off transaction), or (ii) the Company, in consultation with its legal counsel,
has determined that such Stock Awards are otherwise exempt from or comply with
the distribution requirements of Section 409A of the Code.

(b) Approval Requirements. All Stock Awards must be granted either by a majority
of the Company’s independent directors or the Independent Compensation
Committee.

5. Provisions Relating to Options.

Each Option will be in such form and will contain such terms and conditions as
the Board deems appropriate. All Options will be Nonstatutory Stock Options. The
provisions of separate Options need not be identical; provided, however,  

3

--------------------------------------------------------------------------------

 



that each Option Agreement will conform to (through incorporation of provisions
hereof by reference in the applicable Option Agreement or otherwise) the
substance of each of the following provisions:

(a) Term. No Option will be exercisable after the expiration of 10 years from
the date of its grant or such shorter period specified in the Option Agreement.

(b) Exercise Price. The exercise or strike price of each Option will be not less
than 100% of the Fair Market Value of the Common Stock subject to the Option on
the date the Option is granted. Notwithstanding the foregoing, an Option may be
granted with an exercise price lower than 100% of the Fair Market Value of the
Common Stock subject to the Option if such Option is granted pursuant to an
assumption of or substitution for another option or stock appreciation right
pursuant to a Corporate Transaction and in a manner consistent with the
provisions of Section 409A of the Code.

(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to use a particular method of
payment. The permitted methods of payment are as follows:

(i) by cash, check, bank draft or money order payable to the Company;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

(iv) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company will accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued. Shares of Common Stock will no longer be subject to an
Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are used to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or

(v) in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Option Agreement.

(d) Transferability of Options. The Board may, in its sole discretion, impose
such limitations on the transferability of Options as the Board will determine.
In the absence of such a determination by the Board to the contrary, the
following restrictions on the transferability of Options will apply:

(i) Restrictions on Transfer. An Option will not be transferable except by will
or by the laws of descent and distribution (or pursuant to subsections (ii) and
(iii) below), and will be exercisable during the lifetime of the Participant
only by the Participant. The Board may permit transfer of the Option in a manner
that is not prohibited by applicable tax and securities laws. Except as
explicitly provided in the Plan, an Option may not be transferred for
consideration.

(ii) Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option may be transferred pursuant to the terms of a
domestic relations order, official marital settlement agreement or other divorce
or separation instrument.  

(iii) Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option and receive the Common Stock or other consideration
resulting from such exercise. In the absence of such a designation, the executor
or

4

--------------------------------------------------------------------------------

 



administrator of the Participant’s estate will be entitled to exercise the
Option and receive the Common Stock or other consideration resulting from such
exercise. However, the Company may prohibit designation of a beneficiary at any
time, including due to any conclusion by the Company that such designation would
be inconsistent with the provisions of applicable laws.

(e) Vesting Generally. The total number of shares of Common Stock subject to an
Option may vest and therefore become exercisable in periodic installments that
may or may not be equal. The Option may be subject to such other terms and
conditions on the time or times when it may or may not be exercised (which may
be based on the satisfaction of performance goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options may
vary. The provisions of this Section ‎5(e) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.

(f) Termination of Continuous Service. Except as otherwise provided in the
applicable Option Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option (to the extent that the Participant was entitled to
exercise such Option as of the date of termination of Continuous Service) within
the period of time ending on the earlier of (i) the date which occurs 3 months
following the termination of the Participant’s Continuous Service, and (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Participant does not exercise his
or her Option within the applicable time frame, the Option will terminate.

(g) Extension of Termination Date. Except as otherwise provided in the
applicable Stock Award Agreement, if the exercise of an Option following the
termination of the Participant’s Continuous Service (other than for Cause and
other than upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option will
terminate on the earlier of (i) the expiration of a total period of time (that
need not be consecutive) equal to the applicable post-termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements, and (ii) the expiration of the term of the Option as set forth in
the applicable Option Agreement. In addition, unless otherwise provided in a
Participant’s Option Agreement, if the sale of any Common Stock received upon
exercise of an Option following the termination of the Participant’s Continuous
Service (other than for Cause) would violate the Company’s insider trading
policy, then the Option will terminate on the earlier of (i) the expiration of a
period of days or months (that need not be consecutive) equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service during which the sale of the Common Stock received upon
exercise of the Option would not be in violation of the Company’s insider
trading policy, or (ii) the expiration of the term of the Option as set forth in
the applicable Option Agreement.

(h) Disability of Participant. Except as otherwise provided in the applicable
Option Agreement or other agreement between the Participant and the Company, if
a Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option (to the extent that
the Participant was entitled to exercise such Option as of the date of
termination of Continuous Service), but only within such period of time ending
on the earlier of (i) the date 12 months following such termination of
Continuous Service and (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option within the applicable time
frame, the Option will terminate.

(i) Death of Participant. Except as otherwise provided in the applicable Option
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
Option Agreement for exercisability after the termination of the Participant’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Participant was entitled to exercise such Option as
of the date of death) by the Participant’s estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the Option upon the Participant’s death, but only within the period
ending on the earlier of (i) the date 18 months following the date of death, and
(ii) the expiration of the term of such Option as set forth in the Option
Agreement. If, after the Participant’s death, the Option is not exercised within
the applicable time frame, the Option will terminate.

(j) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Stock Award Agreement or other individual written agreement
between the Company or any Affiliate and the Participant, if a Participant’s
Continuous Service is terminated for Cause, the Option will terminate upon the
date on which the event giving rise to the termination for Cause first occurred,
and the Participant will be prohibited from exercising his or her Option from
and after

5

--------------------------------------------------------------------------------

 



the date on which the event giving rise to the termination for Cause first
occurred (or, if required by applicable law, the date of termination of
Continuous Service). If a Participant’s Continuous Service is suspended pending
an investigation of the existence of Cause, all of the Participant’s rights
under the Option will also be suspended during the investigation period, except
to the extent prohibited by applicable law.

(k) Non-Exempt Employees. If an Option is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option will not be first exercisable for any shares of Common Stock
until at least 6 months following the date of grant of the Option (although the
Option may vest prior to such date). Consistent with the provisions of the
Worker Economic Opportunity Act, (i) if such non-exempt Employee dies or suffers
a Disability, (ii) upon a Corporate Transaction in which such Option is not
assumed, continued, or substituted, or (iii) upon the non-exempt Employee’s
retirement (as such term may be defined in the non-exempt Employee’s Option
Agreement in another agreement between the non-exempt Employee and the Company,
or, if no such definition, in accordance with the Company's then current
employment policies and guidelines), the vested portion of any Options may be
exercised earlier than 6 months following the date of grant. The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option will be exempt
from his or her regular rate of pay. To the extent permitted and/or required for
compliance with the Worker Economic Opportunity Act to ensure that any income
derived by a non-exempt Employee in connection with the exercise, vesting or
issuance of any shares under any other Option will be exempt from such
Employee’s regular rate of pay, the provisions of this paragraph will apply to
all Options and are hereby incorporated by reference into such Option
Agreements.

6. Provisions Relating to Restricted Stock Unit Awards.

Each Restricted Stock Unit Award Agreement will be in such form and will contain
such terms and conditions as the Board deems appropriate. The terms and
conditions of Restricted Stock Unit Award Agreements may change from time to
time, and the terms and conditions of separate Restricted Stock Unit Award
Agreements need not be identical. Each Restricted Stock Unit Award Agreement
will conform to (through incorporation of the provisions hereof by reference in
the Agreement or otherwise) the substance of each of the following provisions:

(a) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(b) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(c) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(d) Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(e) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.

(f) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service. 



6

--------------------------------------------------------------------------------

 



7. Covenants of the Company.

(a) Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.

(b) Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts and at a reasonable cost, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company will be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained. A Participant will not be
eligible for the grant of a Stock Award or the subsequent issuance of cash or
Common Stock pursuant to the Stock Award if such grant or issuance would be in
violation of any applicable securities law.

(c) No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

8. Miscellaneous.

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards will constitute general funds of the
Company.

(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Stock Award Agreement
as a result of a clerical error in the papering of the Stock Award Agreement,
the corporate records will control and the Participant will have no legally
binding right to the incorrect term in the Stock Award Agreement.

(c) Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to a Stock Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Stock Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to such Stock Award has been entered into the books and records of the
Company.

(d) No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or any other instrument executed thereunder or in connection with any
Stock Award granted pursuant thereto will confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Stock Award was granted or will affect the right of the Company or
an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, including, but not limited to, Cause, (ii) the
service of a Consultant pursuant to the terms of such Consultant’s agreement
with the Company or an Affiliate, or (iii) the service of a Director pursuant to
the bylaws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.

(e) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Stock Award to the Participant,
the Board has the right in its sole discretion to (i) make a corresponding
reduction in the number of shares or cash amount subject to any portion of such
Stock Award that is scheduled to vest or become payable after the date of such
change in time commitment, and (ii) in lieu of or in combination with such a
reduction, extend the vesting or payment schedule applicable to such Stock

7

--------------------------------------------------------------------------------

 



Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Stock Award that is so reduced or extended.

(f) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award, and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
will be inoperative if (i) the issuance of the shares upon the exercise of a
Stock Award or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (ii) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

(g) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any U.S. federal,
state, local, foreign or other tax withholding obligation relating to a Stock
Award by any of the following means or by a combination of such means:
(i) causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Stock Award; provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law (or such other amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from a Stock Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant,
including proceeds from the sale of shares of Common Stock issued pursuant to a
Stock Award; or (v) by such other method as may be set forth in the Stock Award
Agreement. 

(h) Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto), or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

(i) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Stock
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code (to the extent applicable to a
Participant). Consistent with Section 409A of the Code, the Board may provide
for distributions while a Participant is still an employee or otherwise
providing services to the Company. The Board is authorized to make deferrals of
Stock Awards and determine when, and in what annual percentages, Participants
may receive payments, including lump sum payments, following the Participant’s
termination of Continuous Service, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.

(j) Compliance with Section 409A. Unless otherwise expressly provided for in a
Stock Award Agreement and the Plan will be interpreted to the greatest extent
possible in a manner that makes the Plan and the Stock Awards granted hereunder
exempt from Section 409A of the Code, and, to the extent not so exempt, in
compliance with Section 409A of the Code. If the Board determines that any Stock
Award granted hereunder is not exempt from and is therefore subject to Section
409A of the Code, the Stock Award Agreement evidencing such Stock Award will
incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent a Stock Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Stock Award Agreement. Notwithstanding
anything to the contrary in this Plan (and unless the Stock Award Agreement
specifically provides otherwise), if the shares of Common Stock are publicly
traded, and if a Participant holding a Stock Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code, no distribution or payment of any amount
that is due because of a “separation from service” (as defined in Section 409A
of the Code) will be issued or paid before the date that is six (6) months
following the date of such Participant’s “separation from service” or, if
earlier, the date of the Participant’s death, unless such distribution or
payment

8

--------------------------------------------------------------------------------

 



can be made in a manner that complies with Section 409A of the Code, and any
amounts so deferred will be paid in a lump sum on the day after such six (6)
month period elapses, with the balance paid thereafter on the original schedule.

(k) Clawback/Recovery. All Stock Awards granted under the Plan will be subject
to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law. In addition, the Board may impose such other
clawback, recovery or recoupment provisions in a Stock Award Agreement as the
Board determines necessary or appropriate, including, but not limited to, a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of an event constituting Cause. No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company or an Affiliate.

9. Adjustments upon Changes in Common Stock; Other Corporate Events.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a) and
(ii) the class(es) and number of securities and price per share of stock subject
to outstanding Stock Awards. The Board will make such adjustments, and its
determination will be final, binding and conclusive.

(b) Dissolution or Liquidation.  In the event of a dissolution or liquidation of
the Company, then all outstanding Stock Awards shall terminate immediately prior
to such event.

(c) Corporate Transaction.  In the event of (i) a sale, lease or other
disposition of all or substantially all of the securities or assets of the
Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (a “Corporate
Transaction”), then any surviving corporation or acquiring corporation may
assume any Stock Awards outstanding under the Plan or may substitute similar
stock awards (including an award to acquire the same consideration paid to the
stockholders in such Corporate Transaction) for those outstanding under the
Plan. In the event any surviving corporation or acquiring corporation does not
assume such Stock Awards or substitute similar stock awards for those
outstanding under the Plan, then with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the vesting of such
Stock Awards (and, if applicable, the time during which such Stock Awards may be
exercised) shall be accelerated in full, and the Stock Awards shall terminate if
not exercised (if applicable) at or prior to such event. With respect to any
other Stock Awards outstanding under the Plan, such Stock Awards shall terminate
if not exercised (if applicable) prior to such event. 

10. Termination or Suspension of the Plan.

The Board may suspend or terminate the Plan at any time. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

11. Effective Date of Plan; Timing of First Grant or Exercise.

The Plan will come into existence on the Effective Date. No Stock Award may be
granted prior to the Effective Date.

12. Choice of Law.

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

13. Definitions.  As used in the Plan, the following definitions will apply to
the capitalized terms indicated below:

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company, as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition.



9

--------------------------------------------------------------------------------

 



(b) “Board” means the Board of Directors of the Company.

(c) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or other similar equity restructuring transaction, as that
term is used in Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

(d) “Cause” will have the meaning ascribed to such term in any written agreement
between the Participant and the Company or any Affiliate defining such term and,
in the absence of such agreement, such term means, with respect to a
Participant, the occurrence of any of the following events: (i) such
Participant’s conviction of any felony or any crime involving moral turpitude or
dishonesty, (ii) such Participant’s participation in a fraud or act of
dishonesty against the Company, (iii) such Participant’s conduct that, based
upon a good faith and reasonable factual investigation and determination by the
Board, demonstrates the Participant’s gross unfitness to serve, or (iv) such
Participant’s intentional, material violation of any contract between the
Company and the Participant or any statutory duty that the Participant has to
the Company that the Participant does not correct within 30 days after written
notice to the Participant thereof. The determination as to whether a Participant
is being terminated for Cause will be made in good faith by the Company and will
be final and binding on the Participant. Any determination by the Company that
the Continuous Service of a Participant was terminated with or without Cause for
the purposes of outstanding Stock Awards held by such Participant will have no
effect upon any determination of the rights or obligations of the Company, any
Affiliate or such Participant for any other purpose.

(e) “Code” means the U.S. Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.

(f) “Committee” means a committee of one (1) or more Independent Directors to
whom authority has been delegated by the Board in accordance with Section ‎2(c).

(g) “Common Stock” means the common stock of the Company.

(h) “Company” means Rigel Pharmaceuticals, Inc., a Delaware corporation.

(i) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person. 

(j) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or to a Director will
not constitute an interruption of Continuous Service. If the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. In addition, if required
for exemption from or compliance with Section 409A of the Code, the
determination of whether there has been a termination of Continuous Service will
be made, and such term will be construed, in a manner that is consistent with
the definition of “separation from service” as defined under Treasury Regulation
Section 1.409A-1(h). A leave of absence will be treated as Continuous Service
for purposes of vesting in a Stock Award only to such extent as may be provided
in the Company’s leave

10

--------------------------------------------------------------------------------

 



of absence policy, in the written terms of any leave of absence agreement or
policy applicable to the Participant, or as otherwise required by law.

(k) “Director” means a member of the Board. Directors are not eligible to
receive Stock Awards under the Plan with respect to their service in such
capacity.

(l) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

(m) “Effective Date” means October 10, 2016.

(n) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.

(o) “Entity” means a corporation, partnership, limited liability company or
other entity.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(q) “Fair Market Value”  means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A of the Code.

(r) “Independent Director” has the meaning set forth in Section 1(a) above.

(s) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3 of the Exchange Act.

(t) “Nonstatutory Stock Option” means any option granted pursuant to Section
‎4(b) of the Plan that does not qualify as an “incentive stock option” within
the meaning of Section 422 of the Code.

(u) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

(v) “Option” means a Nonstatutory Stock Option to purchase shares of Common
Stock granted pursuant to the Plan.

(w) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.



11

--------------------------------------------------------------------------------

 



(x) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(y) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

(z) “Plan” means this Rigel Pharmaceuticals, Inc. Inducement Plan, as it may be
amended.

(aa) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(bb) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.

(cc) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(dd) “Securities Act” means the Securities Act of 1933, as amended.

(ee) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Option or a Restricted Stock Unit Award.

(ff)  “Stock Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.

 

 

12

--------------------------------------------------------------------------------